Citation Nr: 1607499	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  10-01 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by a cardiac murmur.  

2.  Entitlement to an initial rating higher than 20 percent for a lumbar spine disability.

3.  Entitlement to an initial rating higher than 10 percent for a left knee disability.

4.  Entitlement to an initial rating higher than 10 percent for a right knee disability.

5.  Entitlement to an initial compensable rating for corns of the bilateral fifth toes.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to August 2003.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March and December 2009 by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2015, the Veteran testified at a Board hearing conducted at the Central Office before the undersigned Veterans Law Judge.  

The claims seeking higher initial ratings are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In May 2003, during active service, the Veteran was diagnosed with a chronic form of cardiac disease, namely aortic valve insufficiency, thereby establishing affirmative inception in service.  



CONCLUSION OF LAW

The criteria for service connection for aortic valve insufficiency have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a cardiac disability that she refers to as a "heart murmur," which she asserts she developed during her years of active service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

During service, the Veteran was first detected to have a cardiac impairment in 1990, and this impairment was referred to as a heart murmur in 1990 and 1996 service treatment records and periodic examination findings.  In May 2003, the Veteran underwent an electrocardiogram (EKG), which revealed sinus bradycardia with a first degree AV block.  To further assess the etiology of this abnormal EKG finding, the Veteran underwent a two-dimensional echocardiogram in June 2003, and based on this radiological study, the Veteran was diagnosed with mild aortic valve insufficiency.  

While a September 2008 QTC examination  (VA examination performed by a private provider) failed to diagnosis any current cardiac impairment, the cardiac diagnostic study performed in conjunction with this examination was a Bruce treadmill test, which, unlike the echocardiogram that revealed the Veteran's aortic valve insufficiency, records only cardiac efficiency and does not include any heart imagery.  Furthermore, the thoroughness and attention to detail of this examination is questionable, as the examiner routinely refers to the female Veteran with a male pronoun, and the examination report includes a field for examination of male genitalia.  

In sum, given that the Veteran was diagnosed with a chronic cardiac impairment, namely aortic valve insufficiency, during active service, service connection for this disability is warranted based on evidence of affirmative inception during service.  38 C.F.R. § 3.303(a) (2015).  

As an aside, the Board notes that the record seems to indicate that the RO denied service connection for this cardiac impairment because the impairment was deemed asymptomatic.  However, the severity of symptomatology is only relevant to assignment a disability rating, not to an analysis as to whether service connection is warranted for the disability.  


ORDER

Service connection for aortic valve insufficiency is granted.


REMAND

During her recent Board hearing, the Veteran testified that her service-connected lower back, bilateral knee, and bilateral fifth toe disabilities had all increased in severity since they were last evaluated for VA purposes in 2009.  Given this evidence indicating a material change in these disabilities since the most recent VA examinations were performed, new VA examinations are required.

The Veteran further testified that she receives private treatment for her service-connected disabilities, but that this treatment is not currently of record.  Thus, efforts to obtain these outstanding relevant records must be made.  

Accordingly, the case is REMANDED for the following action:

1.  With any assistance necessary from the Veteran, obtain her private treatment records for her service-connected disabilities from 2009 to the present.  

2.  Schedule the Veteran for VA examinations to determine the current severity of her lumbar spine, bilateral knee, and bilateral fifth toe disabilities.  The Veteran's electronic claims file must be made accessible to the examiner for review.

The examiner is to review the claims file; elicit the Veteran's symptoms of her back, knee, and foot disabilities; conduct relevant clinical examinations;  record findings relevant to the applicable rating criteria; and characterize the severity of each disability.  

3.  Then, readjudicate the Veteran's claims seeking initial increased ratings for her lumbar spine, bilateral knee, and bilateral fifth toe disabilities.  

When readjudicating these claims, the RO should consider whether separate ratings are warranted for the  neurological manifestations of the Veteran's lumbar spine disability and whether the Veteran's fifth toe disabilities would be more appropriately rated pursuant to the rating criteria for foot impairments, as opposed to the rating criteria for skin impairments.  

If the full benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


